Title: From George Washington to Abraham Skinner, 31 October 1780
From: Washington, George
To: Skinner, Abraham


                  
                     Sir,
                     Hd Qrs Prackness Octr 31st
                     1780
                  
                  In a letter from Major General Phillips of the 23rd, he proposes
                     to exchange of Brigader Generals Spetch and De Gall, for any two of the three
                     Brigadiers, Thompson, Waterbury and Irvine.
                  I have already instructed you respecting General Thompson. It is
                     my wish that you exchange the Gentlemen of the Convention troops above
                     mentioned, as well as Generals Phillips and Reidesel; but I make it a condition
                     to the exchanges of these General Officers that General Du Portail and the
                     other characters particularly mentioned to you by Congress and the Board of War
                     be included.
                  Generals Specht and De Gall are immediately to come on to
                     Elizabeth Town, so that it is necessary you should inform me as soon as
                     possible, whether our proposals are accepted. I am, Sir, Your Most Obed Serv 
                  
                     
                  
               